Citation Nr: 0926882	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARINGS ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of service connection for PTSD; 
and denied service connection for tinnitus and memory loss.  
In a November 2007 determination, the RO found that new and 
material evidence had been received and reopened and denied 
the Veteran's claim for service connection for PTSD.  

A Decision Review Officer (DRO) hearing was held in September 
2008.  A travel board hearing before the undersigned Veterans 
Law Judge was held in April 2009.  


FINDINGS OF FACT

1.  In April 1996, the RO denied service connection for PTSD.  
The Veteran did not appeal this decision within one year 
following notification.

2.  Evidence submitted since the April 1996 decision is new, 
relates to unestablished facts necessary to substantiate the 
claim, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim of service 
connection for PTSD.   

3.  The preponderance of the evidence is against a finding 
that the Veteran has a confirmed diagnosis of PTSD related to 
verified in-service stressors.  

4.  The preponderance of the evidence is against a finding 
that the Veteran currently has tinnitus that is related to 
active military service or events therein.

5.  The preponderance of the evidence is against a finding 
that the Veteran currently has a disability manifested by 
memory loss that is related to active military service or 
events therein.  


CONCLUSIONS OF LAW

1.  The April 1996 decision, which denied service connection 
for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  Evidence submitted since the April 1996 decision is new 
and material and the claim of service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2008).

3.  Service connection for PTSD is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).  

4.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  

5.  Service connection for memory loss is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that with regard to matters that involve a request to reopen 
a previously denied claim for service connection based upon 
the receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial, and then release a notice letter to the 
appellant that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

By letter dated in November 2004, the RO notified the Veteran 
of the evidence necessary to establish entitlement to service 
connection for tinnitus and memory loss.  This letter also 
advised him that his claim for PTSD had been previously 
denied and that he would need to submit new and material 
evidence.  He was advised of the basis for the previous 
denial and was informed of what would qualify as new and 
material evidence.  He was also notified of the information 
that VA would obtain and of the information and evidence he 
was responsible for providing.  He was asked to submit any 
evidence in his possession that pertained to his claims.  The 
Board notes that in light of the decision to reopen the 
Veteran's claim of service connection for PTSD, any 
deficiencies regarding notice as required pursuant to Kent, 
supra are harmless.  By letter dated in March 2006, the RO 
provided the Veteran information regarding how VA assigns 
disability ratings and effective dates.  In his regard to his 
PTSD claim, it was reopened by the RO in November 2007.  The 
November 2004 letter advised the Veteran of the evidence 
necessary to substantiate the underlying claim of service 
connection.  The claims were readjudicated in SSOC's dated in 
November 2007, September 2008, and January 2009.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant post-service treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008). 

The claims file contains the Veteran's service treatment 
records, relevant service personnel records, records from the 
VA medical center (VAMC) Oklahoma City and VAMC Puget Sound, 
and records from the Social Security Administration (SSA).  
The Board notes that in October 2004, the Veteran submitted 
an authorization for release of records from the Department 
of Social and Health Services in Renton and Burien, 
Washington.  By letter dated in January 2005, the RO advised 
the Veteran that it did not have the address for the facility 
and requested that the Veteran provide the appropriate 
address.  The requested information was not received.  In 
September 2008, the RO requested records from Norman Mental 
Health Hospital.  Response received in October 2008 indicates 
that that they did not have records for the dates provided.  
The Veteran was notified of this negative response in the 
January 2009 SSOC.  

The claims file currently contains VA treatment records dated 
through December 2008.  At the travel board hearing, the 
Veteran indicated that he had no evidence to submit at that 
time, but was asking VA to obtain treatment records.  There 
was a question as to which records and whether they were 
relevant.  The record was held open for 60 days so that the 
Veteran and his representative would have the opportunity to 
review the claims file to see what records are contained in 
the file and what treatment records need to be obtained.  At 
that time, the Veteran completed a waiver of RO jurisdiction 
for any additional records obtained.  Following this time 
period the Veteran did not submit or identify any additional 
medical records.  The Board acknowledges that VA has a duty 
to obtain relevant records and that VA records are considered 
within our constructive possession.  See 38 C.F.R. 
§ 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  However, the duty to assist is not a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this regard, 
the Veteran had an opportunity to identify any specific VA 
treatment records or submit additional relevant records but 
did not.  As he has not identified any specific VA records, 
to include the dates of treatment, the Board finds that a 
remand to request additional VA treatment records, if any, 
would serve no useful purpose and is not required.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

The Board also notes that at the hearing, the Veteran's 
representative argued that the RO failed to verify mortar 
attacks and they wanted a search of morning reports and unit 
records.  As will be discussed below, the RO conducted 
stressor development and in fact conceded stand-off attacks 
while the Veteran was in Da Nang.  Thus, the Board finds that 
additional stressor development is not required.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was provided a VA PTSD examination in July 2008.  
On review, this examination appears adequate.  The Board 
acknowledges that the Veteran was not provided a VA 
examination with regard to his claims of service connection 
for tinnitus and memory loss.  As will be discussed in detail 
below, service records do not show complaints of or treatment 
related to tinnitus or memory loss; and the record does not 
contain credible evidence of in-service onset or continuity 
and there is no competent evidence suggesting a relationship 
between such disability and active military service or events 
therein.  As such, the Board finds the medical evidence of 
record is sufficient to decide the claim and that a medical 
examination is not necessary.  See 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

New and material evidence

By way of history, rating decisions dated in May 1975 and 
January 1985 denied service connection for a nervous 
condition (passive-aggressive personality).  The Board notes 
that personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c) (2008).  

In September 1988, the RO denied service connection for PTSD, 
essentially based on a finding that the Veteran had not been 
exposed to recognizable stressors and did not meet the 
criteria for a diagnosis of PTSD even though he had some 
symptoms of PTSD.  The Veteran did not appeal this decision.  

In February 1991, the Veteran requested to reopen his claim 
and by letter dated in May 1991, was advised that his claim 
was disallowed because he did not submit requested 
information.  In October 1995, the Veteran again requested to 
reopen his claim for PTSD.  By letter dated in April 1996, 
the Veteran was advised that his claim was previously denied, 
that new and material evidence was needed to reopen, and that 
his recent claim was being denied.  The Veteran was provided 
appeal rights, but did not appeal within one year of 
notification.  Therefore, the April 1996 decision is final.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995).  

In August 2004, the Veteran submitted another request to 
reopen his claim of service connection for PTSD.  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).  In the November 2007 
SSOC, the RO determined that new and material evidence had 
been submitted and the Veteran's claim was reopened.  
Notwithstanding the RO's determination, it is a 
jurisdictional requirement that the Board reach its own 
determination as to whether new and material evidence has 
been presented.  The Board is required to consider the issue 
of finality prior to any consideration on the merits.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2008); see 
Barnett v. Brown, 8 Vet. App. 1 (1995).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

At the time of the April 1996 denial, the claims file 
contained the Veteran's service treatment records, VA 
examination dated in February 1975, various stressor 
statements from the Veteran, social-industrial surveys for 
PTSD dated in December 1987 and August 1988, response from 
the U.S. Army & Joint Services Environmental Support Group 
(ESG), and VA examination dated in July 1988.

Service treatment records show the Veteran was seen on 
various occasions for situational stress.  VA examination in 
February 1975 included a diagnosis of episodic alcoholism.  
The examiner felt there must be some underlying neurotic 
tendencies but he could not ascertain whether these were more 
anxiety or depressive in nature.  The Veteran reported 
various stressors related to his service in Vietnam to 
include his base camp being overrun, some friends being 
killed, and pulling guard duty.  Social-industrial surveys 
document a lengthy history of mental health and substance 
abuse problems.  Response from ESG indicates that the 
Veteran's unit was based at Da Nang and supplied searchlight 
teams to military installations throughout I Corps.  Elements 
of the 1st Battalion, 44th Artillery were subjected to stand-
off rocket/mortar attacks during the relevant period.  ESG 
was unable to locate any specific information pertaining to 
casualties in the Veteran's unit.  VA examination dated in 
July 1988 indicated that although the Veteran had some 
symptoms of PTSD, he did not qualify for a diagnosis.  

Significant evidence has been added to the record since the 
April 1996 determination, to include medical records 
referencing a diagnosis of PTSD.  This evidence is new, as it 
was not previously considered.  The Board also finds the 
cited evidence to be material in that it relates to 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for PTSD.  Accordingly, the claim for 
service connection for PTSD is reopened.  

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	i. PTSD

Having determined that new and material evidence was 
submitted sufficient to reopen the claim, the Board must 
consider it on its merits.  The Veteran has had both a DRO 
hearing and a travel board hearing and has argued the 
substance of the claim throughout the appeal period.  
Additionally, the claim was reopened by the RO in November 
2007 and considered on its merits.  As discussed, the Veteran 
has been provided notice regarding how to substantiate a 
claim for service connection.  As such, there is no prejudice 
to the Veteran in proceeding with a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in according with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  When a veteran is found to have engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of a veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.304(d), (f) (2008).

VA's General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Review of personnel records shows that the Veteran served in 
Vietnam from approximately August 1970 to August 1971.  He 
was assigned to an artillery unit as a cook.  Personnel 
records do not show a combat-related military occupational 
specialty (MOS) and there is no indication the Veteran 
received an award, medal, or decoration conclusively 
indicating participation in combat.  In reviewing the claims 
file, the Board notes that VA records include inconsistent 
statements regarding whether or not the Veteran participated 
in combat.  That is, the Veteran has provided various 
accounts of his service in Vietnam and while several records 
document a history of combat participation, others indicate 
he served in a combat zone but did not directly engage in 
combat.  On review, the overall evidence does not establish 
that the Veteran engaged in combat.  As such, his stressors 
must be corroborated. 

In support of his claim, the Veteran provided various 
statements and testimony regarding his in-service stressors, 
which include friends being killed, his compound being rushed 
several times, mortar attacks, seeing the heads of enemy 
soldiers on stakes, and a fist fight resulting in a broken 
jaw.  The Veteran was unable to provide the names of the 
individuals killed, but did report that his compound was 
attacked in June 1971 while he was in Da Nang.  

As noted, information from ESG confirmed stand-off mortar 
attacks.  Information from the "Vietnam Order of Battle" 
indicates that the Veteran's battery was located at Dong Ha 
and Da Nang during its service in Vietnam.  Information 
obtained by the RO documents stand-off attacks in Da Nang in 
May, June and July 1971.  The Board notes that corroboration 
of every detail of a claimed stressor, including personal 
participation, is not required, and independent evidence that 
the incident occurred is sufficient.  Pentecost v. Principi, 
16 Vet. App. 124, 128 (2002).  Thus, the Veteran's reports of 
incoming attacks while he was at Da Nang are considered 
sufficiently corroborated.  

Service treatment records show that the Veteran was in a 
fight in June 1970 resulting in swelling in the distal left 
mandible and proximal right mandible.  Although x-rays did 
not confirm a jaw fracture, the evidence does corroborate the 
Veteran's reports of being involved in a fight and to that 
extent, the claimed stressor is considered verified.  

Notwithstanding evidence of a verified stressor, service 
connection requires that the Veteran have a confirmed 
diagnosis of PTSD related to such stressor.  38 C.F.R. 
§ 3.304(f) (2008).  

Service treatment records show the Veteran was seen in 
September 1970 with complaints of severe anxiety for most of 
his life and also having severe anxiety in the mess hall.  
Impression was situational stress and he was temporarily 
relieved from mess hall duty.  The Veteran subsequently 
underwent a psychiatric consult.  It was noted that he was 
well oriented and alert without thought disorder or 
perceptible anxiety.  Stress factors were primarily 
situational.  It was noted that he was manipulative.  
Impression was passive aggressive personality.  The Veteran 
returned for counseling in October 1970.  Responses in the 
interview indicated moderate situational stress reaction.  
The Veteran underwent further consultation in April 1971.  It 
was recommended that he be transferred out of the mess hall 
due to situational stress because otherwise he will be 
constantly involved in fights and losing his temper.  On 
examination for separation in September 1971, the Veteran's 
psychiatric system was reported as normal on clinical 
evaluation and he denied depression, excessive worry, or 
nervous trouble of any sort.  
  
The Veteran underwent a VA mental health consult in December 
1974.  He complained of an inability to adjust to civilian 
life.  He reported that three months ago he experienced 
visual hallucinations and became very frightened.  Sometimes 
he hears voices.  Impression was schizophrenic reaction.  As 
discussed above, VA examination in February 1975 included a 
diagnosis of alcoholism.  

Agent Orange examination in December 1984 included a 
diagnosis of post Vietnam stress syndrome.  

VA examination in July 1988 included a diagnosis of alcohol 
abuse (in remission?); and personality disorder not otherwise 
specified (dependent, antisocial and passive-aggressive 
features).  The examiner stated it was his opinion that the 
Veteran was not exposed to recognizable stressors while in 
Vietnam and therefore could not qualify for a diagnosis of 
PTSD even though he had some symptoms.  It was noted that 
many of the Veteran's complaints seemed related to his 
longstanding personality disorder.  

SSA records indicate the Veteran was determined to be 
disabled beginning in October 1989 based on a primary 
diagnosis of schizoaffective disorder and a secondary 
diagnosis of alcohol dependence.  Information from SSA 
includes various VA records showing treatment (inpatient and 
outpatient) beginning in approximately 1987 for substance 
abuse and other psychiatric issues.  Diagnoses included 
schizophrenia, dysthymic disorder, PTSD, alcohol abuse and 
dependence, polysubstance abuse, and depression.  A history 
of psychiatric symptoms associated with substance abuse was 
noted.  

In connection with his SSA claim, the Veteran underwent a 
psychiatric evaluation in February 1997.  The Veteran 
reported he had PTSD, hallucinations, voices, shell shock, 
and schizophrenia.  The examiner noted that the Veteran began 
the interview by talking about PTSD related to Vietnam 
service; however, he was not able to provide very specific 
details of what traumatic stressors he experienced.  He 
talked in vague ways about "firing and shooting" and seeing 
casualties.  He was not exposed to direct combat.  When the 
examiner asked about potential numbing from Vietnam, the 
Veteran began to loosely associate to UFO's.  The examiner 
reviewed relevant VA records and discussed the Veteran's 
history in detail.  

On mental status examination, the Veteran was alert and 
oriented to person, place, and time.  He showed some 
delusional thinking and described auditory hallucinations.  
He also showed evidence of a thought disorder in the form of 
loose associations.  Psychological insight was poor.  Axis I 
diagnosis was psychotic disorder, not otherwise specified 
(provisional, rule out paranoid schizophrenia, psychotic 
disorder due to head injury or chronic alcohol and drug 
dependence, and major depression with psychotic features).  
The examiner further stated that he did not feel that the 
Veteran suffered from PTSD.  He noted that he could not 
provide a good history of a specific stressor and given his 
delusional thinking and inconsistent history provided during 
different interviews, it was difficult to feel confident that 
he had suffered traumatic stressors in Vietnam.  The examiner 
noted that he did have a history of delusional thinking and 
auditory and possibly visual hallucinations and the exact 
etiology of this was not clear, whether it was part of a 
psychotic disorder or a mood disorder with psychotic 
features, or whether it possibly had an organic basis, either 
from a head injury or alcohol and drug dependence.  

VA psychiatry admission note dated in September 2004 
indicates that the Veteran was referred for inpatient alcohol 
detox.  He reported numerous stressors including symptoms 
that he attributes to chronic PTSD related to Vietnam war 
experiences.  Discharge summary dated in October 2004 
indicates various Axis I diagnoses including PTSD.  It was 
noted that the Veteran had a history of combat but was not 
wounded.  Records dated in 2005 indicate the Veteran was 
attending addiction group.  Note dated in June 2005 indicates 
various psychiatric care problems were being addressed 
including PTSD (combat).  Note dated in January 2006 
indicates the Veteran was complaining of intrusive 
nightmares, inability to sleep, hypervigilance, and 
irritability.  He was interested in the PTSD clinic.  
Impression included PTSD.  Integrated summary dated in July 
2007 includes a history of mental health problems and 
treatment for PTSD and psychotic symptoms.  It was noted that 
based on the Veteran's self-report, interviewing data, and 
chart review, he met the criteria for several diagnoses, 
including PTSD and rule out substance induced psychotic 
disorder vs. schizophrenia, not otherwise specified.  
Subsequent notes dated through 2008 show treatment for 
various medical issues, including PTSD.  Note dated in August 
2008 indicates the Veteran had a positive PTSD screen.  

The Veteran underwent a VA examination in July 2008.  He 
reported that he was diagnosed with PTSD by a VA psychiatrist 
but has not been in counseling for more than one year.  He 
reported his symptoms began one month after arriving in 
Vietnam.  He stated that he had some friends who were killed 
when his base was overrun.  He did not witness the killing.  
He also reported that he was in a fist fight and suffered a 
fractured jaw.  He indicated that he did not incur any injury 
from firefights nor did he witness anyone being killed or 
severely injured.  He reported additional stressors, to 
include seeing a giant lizard in the kitchen, seeing a 
deceased serviceman brought in by a helicopter, sniper fire, 
rocket explosions outside the base, and going out to see 
where the jungle was.  He reported he started hearing voices 
in 1969 and while he was in Vietnam.  He reported current 
symptoms of nightmares twice a week, which he claims are of 
jungle warfare.  He reported recurrent daily memories but did 
not respond as to what those were.  The examiner discussed 
the Veteran's pre-military, military, and post-military 
history in detail, to include his complaints of anxiety while 
on active duty and problems with substance abuse.  When asked 
about the verified stressor of the air base attack in 
Vietnam, the Veteran did not recall that there was such an 
attack.  However, he claimed that there was some sniper fire 
and occasional mortar attack.  The examiner noted that 
although the Veteran claims to have had traumatic experiences 
in Vietnam and that he has been having recurrent 
recollections, he could not be very specific about what those 
memories were.  

On mental status examination, the Veteran was not considered 
a reliable historian because on several occasions he gave 
responses that were not relevant and coherent.  He was 
oriented to time and place and did not appear to be depressed 
or anxious.  There were times when he appeared to be 
tangential, irrelevant and incoherent and appeared to have 
trouble with concentration.  The Veteran appeared paranoid 
with ideas of reference and hallucinations.  He did not have 
much insight and thought most of his problems had to do with 
PTSD.  The examiner discussed pertinent records in detail and 
following the interview and examination, Axis I diagnosis was 
(1) chronic schizophrenia, paranoid type; and (2) polydrug 
abuse.  Antisocial traits were noted on Axis II.  The 
examiner stated that the Axis I diagnosis of PTSD was not met 
because the Veteran was not able to relate a significant 
traumatic event in which the event involved actual death, 
serious injury or life threatening event as he experienced 
it.  Further, while he does have recurrent recollection of 
the event and distressing dreams of the event, it does not 
correlate to his experience working as a cook.  That is, the 
Veteran claims to have nightmares of jungle warfare yet he 
was not exposed to such.  The examiner noted that it appeared 
the Veteran was having hallucinations since he was a teenager 
and during service.  Regarding whether PTSD was related to 
the air base attack in Vietnam, the examiner indicated that 
he did not have sufficient evidence that the Veteran had 
PTSD.  In a subsequent addendum, the examiner specifically 
indicated that the Veteran did not meet the criteria for a 
diagnosis of PTSD due to stand offs and rocket and mortar 
attacks.  

In evaluating the probative value of medical evidence, the 
Board notes that it is free to favor one opinion over 
another, provided it offers an adequate basis for doing so.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court, 
however, recently held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
Review of a claims file by a VA examiner, without more, does 
not automatically render the examiner's opinion competent or 
persuasive, and conversely, a private medical opinion may not 
be discounted solely because the opining clinician did not 
review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  
In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, 
citing its earlier decisions in Swann v. Brown, 5 Vet. App. 
229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed the proposition that, in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by a veteran that have been found 
to be inaccurate or that are contradicted by other facts of 
record.  Id. at 179.  However, the Court declared that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Id.
After reviewing the record, and for reasons stated below, the 
Board finds the opinion of the July 2008 VA examiner, who 
determined that the Veteran does not have PTSD, to be of 
greater probative value than medical records to the contrary.  

The Board acknowledges that both inpatient and outpatient VA 
records include diagnoses of PTSD.  On review, it appears 
that these diagnoses were made based on the Veteran's 
reported history regarding his stressors and claimed 
symptoms.  In considering the evidence, the Board notes that 
the Veteran's reported history varies throughout the record 
and it is unclear whether any of these diagnoses were based 
on the verified stressors discussed above.  Additionally, 
these records do not include a detailed discussion regarding 
the criteria for establishing a diagnosis of PTSD or explain 
why the Veteran met applicable criteria.  

The July 2008 opinion appears to be based on a review of the 
claims file and takes into consideration relevant history and 
medical evidence.  This opinion is detailed and well-reasoned 
and draws on specific aspects from the Veteran's medical 
history, including his substantial history of psychiatric 
diagnoses other than PTSD.  Further, this opinion discusses 
the diagnostic criteria for PTSD in detail and provides 
sufficient reasons for why the diagnosis is not established.  
Considering that the Veteran has been diagnosed with various 
Axis I disorders, the Board finds this particularly 
important.  

The Board acknowledges that medical evidence shows the 
Veteran has significant psychiatric disability.  However, the 
more probative evidence does not establish a confirmed 
diagnosis of PTSD and this opinion appears supported by 
previous examinations of record (July 1988 and February 
1997), which also indicate the requirements for a PTSD 
diagnosis are not met.  

In considering the Veteran's claim, the Board acknowledges 
that he is seeking service connection for a mental condition, 
which he believes to be PTSD.  See Clemons v. Shinseki, No. 
07-0558 (U.S. Vet. App. Feb. 17, 2009) (scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and other information of 
record).  As discussed, the record does not establish a 
confirmed diagnosis of PTSD; however, it does contain various 
other Axis I diagnoses, such as schizophrenia.  
Notwithstanding, the record does not contain competent 
evidence specifically relating such to active military 
service or events therein.  The Board has considered the 
Veteran's contentions, but notes he is not competent to 
provide an Axis I diagnosis or a medical etiology opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

	ii. Tinnitus and memory loss

In his August 2004 claim, the Veteran indicated that he had 
tinnitus and memory loss beginning in September 1971.  At the 
travel board hearing, the Veteran argued that he experienced 
a closed head injury (jaw fracture) during service which 
resulted in ringing in the ears and memory loss.  The Veteran 
reported VA treatment for tinnitus and memory loss as far 
back as 1974.  

Service records show the Veteran was seen in June 1970 with 
complaints of an injured left jaw.  He had been in a fight 
the previous night.  There was swelling in the distal left 
mandible and the proximal right mandible but x-rays of the 
jaw were negative for fracture.  Service records are negative 
for any complaints of or treatment for tinnitus or memory 
loss.  On separation examination in September 1971, the 
Veteran indicated that his health was good and he denied any 
ear trouble or history of head injury.  The Veteran's ears 
and neurologic and psychiatric systems were reported as 
normal on clinical evaluation.  

VA records shortly following separation from service do not 
show complaints related to tinnitus or memory loss.  The 
Board notes that post-service VA treatment records document 
various fights and falls resulting in trauma to the head and 
face.  CT scan of the head in September 1987 was normal.  In 
October 2002, the Veteran was seen in the emergency room.  He 
had been punched in the left cheek quite forcefully causing a 
whiplash of the neck.  CT scan of the head showed no acute 
fractures.  There was also a small 2-3 mm round high density 
lesion in the peripheral right parietal lobe.  It was noted 
that in the absence of head trauma, this could represent a 
dural based lesion such as a meningioma.  

The Veteran presented to the VA primary care clinic in 
January 2006.  At that time, he reported ringing in both ears 
since the military and that his job was heavy artillery.  
(The Board observes that this suggests in-service noise 
exposure and although the Veteran was a cook, he was assigned 
to an artillery unit in Vietnam and thus, in-service noise 
exposure appears likely.)  He also reported a memory deficit 
and that he has difficulty with short term memory and needs 
to write everything down.  Impression included tinnitus and 
memory deficit.  On psychiatric assessment in May 2006, the 
Veteran again reported he had memory problems and it was 
noted that psychiatric testing was recorded in previous 
notes.  Review of notes dated in December 2004 shows that IQ 
and cognitive testing indicate below average intellectual 
abilities.  

The Board has considered the Veteran's reports of ringing in 
the ears since service and notes that the Veteran is 
competent to report such symptoms.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) (appellant competent to 
testify regarding symptoms capable of lay observation).  
Notwithstanding, the Veteran's reports are not supported by 
the overall objective evidence of record and are not 
considered credible.  That is, there was no mention of 
tinnitus during service and the Veteran denied problems with 
his ears at separation.  Further, although the Veteran 
received treatment for various conditions following service, 
complaints related to tinnitus were not noted for many years 
thereafter.  

On review, the record does not contain competent evidence 
showing a current diagnosis of tinnitus or disability 
manifested by memory loss related to active military service 
or events therein, to include noise exposure or the claimed 
jaw fracture.  The Board has considered the Veteran's 
contentions, but as discussed above, he is not competent to 
render a medical etiology opinion.  See Espiritu, supra.  

The preponderance of the evidence is against the Veteran's 
claims of service connection for PTSD, tinnitus, and memory 
loss and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102 (2008).  




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is denied.

Service connection for tinnitus is denied.

Service connection for memory loss is denied.  



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


